Citation Nr: 1132887	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, characterized as cardiac arrhythmia.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a psychiatric disability, including major depressive disorder.  

3.  Entitlement to an increased evaluation for hypothyroidism, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than December 1, 2006 for the award of compensation benefits for dependent parents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty in the Army National Guard from November 1994 to May 1995 and October 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By rating decision dated in July 2006, the RO, in pertinent part, awarded a 10 percent disability evaluation for the service-connected hypothyroidism, effective from May 1, 2004 and denied service connection for cardiac arrhythmia.  The Veteran perfected a timely appeal as to these matters.

Additionally, by rating decision dated in May 2008, the RO denied the Veteran's claim for service connection for psychiatric disability, characterized as major depressive disorder.  The Veteran perfected a timely appeal as to this matter.  The RO addressed the claim on a de novo basis, however the Board is required to consider the issue of finality prior to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board has a legal duty to address the issue of whether new and material evidence has been submitted to reopen a claim, regardless of RO's actions.  Id. at 4.  

The issues of service connection for cardiovascular disease, characterized as cardiac arrhythmia and service connection for a psychiatric disability, including major depressive disorder; an increased evaluation for hypothyroidism and an effective date earlier than December 1, 2006 for the award of compensation benefits for dependent parents are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In July 2007, the RO confirmed a denial of service connection for a psychiatric disability.  The veteran did not initiate an appeal of that denial within one year of being notified.  

2.  The evidence received since the RO's July 2007 decision is both new and material and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  


CONCLUSIONS OF LAW

1.  The RO's July 2007 decision that denied service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

2.  The evidence received since the RO's July 2007 decision is new and material, and the claim of service connection a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied with regard to the veteran's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disability in the present case, the Board concludes that the law does not preclude the Board from adjudicating these matters.  This is so because the Board is taking action favorable to the veteran with regard to the new and material issues on appeal, and a decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Analysis

A veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a) (2010).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the July 2007 decision, service treatment records were negative for complaints of, treatment for, or findings of a psychiatric disability.  VA outpatient treatment records included diagnoses of a generalized anxiety disorder.  A VA examination determined that the diagnosis was dysthymia and not likely related to service-connected diabetes mellitus.  

With no competent evidence of a diagnosed psychiatric disability associated with the veteran's active military duty or a service-connected disability, the RO denied service connection.  A veteran did not initiate an appeal of that denial and the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).  

Evidence submitted during the current appeal includes a VA examination report from March 2008 in which the Veteran reported that his agitation, loss of concentration, memory loss and irritable mood were due to the anthrax vaccination he received in service and he demonstrated a depressed mood and moderate memory loss during the examination.  The diagnosis was major depressive disorder.  

At the time of the July 2007 rating action, there was no competent evidence of a major depressive disorder.  The Veteran claims that this is due to service or service-connected disability.  This additional evidence is clearly probative because, for the first time, competent evidence of a major depressive disorder has been presented.  The Board finds, therefore, that the additional evidence received since the prior final denial of service connection for a psychiatric disability in July 2007 raises a reasonable possibility of substantiating this issue.  See 38 C.F.R. § 3.156(a) (2007).  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the veteran's claim for service connection for a bilateral hearing loss disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).  


ORDER

New and material evidence having been received to reopen the previously denied claim of service connection for a psychiatric disability, the appeal is granted to this extent.  



REMAND

In his January 2008 Substantive Appeal (VA Form-9), the Veteran indicated that he wanted a Board hearing before a Veterans Law Judge at a local VA office with regard to his claims for service connection for cardiac arrthymia and an increased evaluation in excess of 10 percent for hypothyroidism.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).

With respect to the claim of entitlement to service connection for a psychiatric disability, the RO denied service connection by rating decision dated in May 2008.  Prior to a decision on this claim, the Veteran underwent a VA mental disorders examination in March 2008.  The examiner noted that the claims folder and medical records had been reviewed.  Following examination the examiner diagnosed the Veteran with major depressive disorder, recurrent severe with psychotic features under Axis I.  The examiner opined that she could not resolve the medical opinion issue without resorting to mere speculation since there is no medical evidence to relate the Veteran's mental symptoms (agitation, dizziness, vertigo, loss of concentration, irritable mood and nervousness) to anthrax vaccination.  The Board finds that this examination is inadequate for rating purposes.  

When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, the Board finds that the Veteran should be afforded a new VA examination to address the etiology of his major depressive disorder including as secondary to any service-connected disability.

With respect to the claim of entitlement to an effective date earlier than December 1, 2006 for the award of compensation benefits for dependent parents, in an October 2007 rating action, the RO awarded compensation benefits for the Veteran's dependent parents with a payment start date of December 1, 2006.  In October 2007, the Veteran filed a notice of disagreement, requesting that the award for dependency for parents be effective prior to December 1, 2006, specifically he claimed that the effective date should be April 1, 2004.  A statement of the case (SOC) has not been issued with regard to this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge with respect to the issues of entitlement to service connection for cardiac arrthymia and entitlement to an increased evaluation in excess of 10 percent for hypothyroidism, with appropriate notification to the Veteran and his representative.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his major depressive disorder.  It is imperative that the claims folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims folder and examining the Veteran, the examiner should opine as to the following:

For each psychiatric disability found, is it at least as likely as not (a 50 percent or higher degree of probability) related to the Veteran's period of active duty service in the National Guard?  If not, is it at least as likely as not (a 50 percent or higher degree of probability) proximately due to any of the Veteran's service-connected disability, specifically diabetes mellitus, and or hypothyroidism, or is it a residual of the anthrax vaccine the Veteran received in service in 2003 and 2004?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the March 2008 opinion of record.

3.  Upon completion of the above, readjudicate the claim of entitlement to service connection for a psychiatric disability, to include as secondary to the service-connected diabetes mellitus and hypothyroid disabilities and residuals of the anthrax vaccine.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental SOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

3.  Issue an SOC addressing the Veteran's claim of entitlement to an effective date earlier than December 1, 2006 for the award of compensation benefits for dependent parents.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the claim remains denied, and only if the Veteran perfects his appeal by submitting a timely and adequate substantive appeal should the RO return the claim to the Board for the purpose of appellate disposition.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

